                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF TENNESSEE


   CHILDREN’S HEALTH DEF., et al.,
             Plaintiffs,
                                                      Case No. 1:21-cv-00200-DCLC-CHS
                 v.

    FOOD & DRUG ADMIN., et al.,
                 Defendants.



              STIPULATED MOTION FOR ENTRY OF SCHEDULING ORDER

         In this action brought under the Administrative Procedure Act, 5 U.S.C. § 701, et seq.,

  the parties have conferred through counsel regarding an appropriate schedule for proceeding in

  this matter. Having done so, the parties jointly request that the Court enter an Order establishing

  the following schedule:

          Filing Event                               Deadline

          Plaintiffs’ amended complaint and/or       September 17, 2021
          amended motion for a preliminary
          injunction

          Defendants’ combined motion to             October 14, 2021
          dismiss and opposition to Plaintiffs’
          motion for a preliminary injunction

          Plaintiffs’ combined reply in support      October 20, 2021
          of their motion for a preliminary
          injunction and opposition to
          Defendants’ motion to dismiss

          Defendants’ reply in support of their      November 3, 2021
          motion to dismiss




Case 1:21-cv-00200-DCLC-CHS Document 12 Filed 09/15/21 Page 1 of 3 PageID #: 599
  Dated: September 15, 2021                  Respectfully submitted,


   /s/ Robert E. Barnes (with permission)   /s/ Noah T. Katzen_______________
    Derek A. Jordan, Esq.                   Noah T. Katzen
   Tennessee Bar No. 34299                  Trial Attorney
   Robert E. Barnes, Esq.                   Consumer Protection Branch
   Subject to admission Pro Hac Vice        United States Department of Justice
   700 South Flower Street, Ste. 1000       450 5th St., N.W.
   Los Angeles, California 90017            Washington, D.C. 20530
   Tel: 310-510-6211                        Tel: 202-305-2428
   Derekjordan@barneslawllp.com             Noah.T.Katzen@usdoj.gov
   Robertbarnes@barneslawllp.com
                                            Counsel for Defendants
   Counsel for Plaintiffs




   SO ORDERED.



  Date: ______________                       ______________________________
                                             Clifton L. Corker
                                             United States District Judge




                                      2
Case 1:21-cv-00200-DCLC-CHS Document 12 Filed 09/15/21 Page 2 of 3 PageID #: 600
                                 CERTIFICATE OF SERVICE

          The undersigned certifies that, on September 15, 2021, a true and correct copy of the

  foregoing document was served on all attorneys of record who have consented to electronic

  service via this Court’s CM/ECF system.

                                                           /s/ Noah T. Katzen
                                                           Noah T. Katzen




                                      3
Case 1:21-cv-00200-DCLC-CHS Document 12 Filed 09/15/21 Page 3 of 3 PageID #: 601
